                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

ROBERT WORONEC and JOHN
COLLINS,

      Plaintiffs,

V.                                                  Case No.: 8:18-cv-2244-EAK-AEP

ZACHRY INDUSTRIAL, INC.,

       Defendant.

                                        ORDER

      TIDS CAUSE is currently before the Court on Plaintiffs Robert Woronec's and

John Collins' motion to remand.        (Doc. 11).   Defendant Zachry Industrial, Inc.

("Zachry") opposes. (Doc. 17). In the interest of judicial efficiency, the Court writes

for the parties, whom the Court assumes are innately familiar with the happenings of

this nearly two-year-old action, and foregoes a recitation of the underlying facts and

procedural history.

       Having carefully considered the notice of removal, (Doc. 1), the complaint,

(Doc. 2), the motion to remand, (Doc. 11), the response in opposition, (Doc. 17), and

other pertinent portions of the file, the Court finds that it properly exercises diversity

jurisdiction over the action.

       First, Plaintiffs' transcribed testimony, elicited at the state court hearing on

Zachry's motion to dismiss, that their respective damages exceed $100,000 constitutes

an "other paper" for purposes of removal. Atwell v. Bos. Sci. Corp., 740 F.3d 1160,
1162 (8th Cir. 2013) (citing Carvalho v. Equifax Info. Servs .• LLC, 629 F.3d 876, 887

(9th Cir. 2010); Peters v. Lincoln Elec. Co., 285 F.3d 456, 465-66 (6th Cir. 2002)).

Zachry removed the action within thirty days of receipt of the testimony. See 28

U.S.C. sec. 1446(b)(3) (requiring rem.oval within thirty days of the defendant's receipt

of an "other paper from. which it may first be ascertained that the case is one which is

or has become removable").               Thus, Zachry's rem.oval was both timely and

procedurally proper. 1


       Second, Zachry didn't waive its right to rem.oval by filing the motion to dismiss

in state court, setting it for hearing, and proceeding to adjudication of the motion on

its merits. While such actions might otherwise constitute a clear and unequivocal

waiver where the removing party was previously aware of its right to rem.oval, see,

~ , Yusefzadeh v. Nelson, Mullins, Riley & Scarborough, LLP, 365 F.3d 1244, 1246-

4 7 (11th Cir. 2004), Zachry first ascertained the action was removable only after taking

such actions. Zachry can't waive a right it didn't know it had. Del Rio v. Scottsdale

Ins. Co., No. 6:05-cv-1429-PCF-JGG, 2005 WL 3093434, at *5 (M.D. Fla. Nov. 18,

2005) (Fawsett, J.) ("A defendant is only deemed to have waived its right to remove

if, after the right to remove is apparent, it takes 'clear and unequivocal actions' in state

court that manifest its intent to have the matter adjudicated there.") (emphasis added).




1  Neither party disputes that the parties are of diverse citizenship for purposes of federal diversity
jurisdiction.



                                                  2
      Third, and finally, Plaintiffs attempt to amend their complaint for employment

discrimination and retaliation for the purpose of adding Woronec's supervisor, a

Florida resident, as a party-defendant in order to assert against him an unrelated

negligence claim is nothing more than a thinly-veiled attempt to destroy diversity of

citizenship between the parties in violation of the rule against fraudulent joinder.

Cheves v. Gips, No. 8:94-cv-1098-EAK, 1994 WL 682545, at *2 (M.D. Fla. Dec. 1,

1994) (Kovachevich, J.) ("[A] plaintiff cannot join a resident defendant in order to

deprive a nonresident defendant of the right to remove action to federal court ... such

joinder of a resident defendant, against whom no cause of action is stated in a suit in

a state court, will be regarded as a fraudulent joinder for the purpose of defeating

jurisdiction of federal court."). Plaintiffs' negligence claim is belated, specious, likely

preempted, and solely designed to strip this Court of its federal diversity jurisdiction

over the dispute. The Court rejects Plaintiffs' proposed amendment and consequent

request for remand.

       Accordingly, Plaintiffs' motion to remand is DENIED.

       ORDERED in Chambers, in Tampa, Florida, t h i ~ y of August, 2019.




                                             3
Copies furnished to:

Counsel/Parties of Record




                            4
